COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
MOSTAFA DAVOODI,                                                   No. 08-16-00010-CV
                                                 §
                               Appellant                              Appeal from the
                                                 §
V.                                                                  419th District Court
                                                 §
AUSTIN INDEPENDENT SCHOOL                                         of Travis County, Texas
DISTRICT,                                        §
                                                                (TC# D-1-GN-13-001738)
                               Appellee.         §



                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF APRIL, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.